           Case 1:12-cr-00067-AWI-BAM Document 42 Filed 03/29/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff/Respondent
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:12-CR-00067-AWI-BAM
11
                                Plaintiff/Respondent,   ORDER GRANTING
12                                                      EXTENSION OF TIME
                           v.
13
     JAVIER MIRANDA,
14
                                Defendant/Movant.
15

16

17
            On March 29, 2021, Respondent requested a 30-day extension of time to file its response or
18
     opposition to Defendant Miranda’s pro se Motion for Compassionate Release. Docket No. 40.
19
            IT IS HEREBY ORDERED, that Respondent’s request for a 30-day extension is granted. The
20
     response is now due April 28, 2021.
21

22 IT IS SO ORDERED.

23
     Dated: March 29, 2021
24                                               SENIOR DISTRICT JUDGE

25

26
27

28


      ORDER
30
